WHEELER, District Judge.
This is an application for a discharge heard on report of the referee. The objections filed are: “First. Because the bankrupt did not make a full and true disclosure of his property. Second. Because he concealed property belonging to the estate. Third. Because he has assisted in converting and destroying property belonging to the estate.” Omissions or even concealments of assets are not made valid objections to a discharge, hut only omission of offenses punishable by imprisonment, and failure to keep hooks, with fraudulent intent. Bankr. Act, § 14b. A bankrupt is punishable by imprisonment for “having knowingly and fraudulently (1) concealed .while a bankrupt,- or after his discharge, from his trustee any of the property belonging to his estate in bankruptcy.” The assets in question were the products of the bankrupt’s wife’s land, not limited to her separate use, and occupied by them and their children, claimed by him to belong to her. These products may, according to the decisions of the supreme court of the state as construed by this court, have belonged to the husband as tenant by the curtesy, and have béen a part of his estate in bankruptcy. Hackett v. Mosley, 68 Vt. 210, 34 Atl. 949; In re Nelson’s Will, 70 Vt. 130, 39 Atl. 750; In re Rooney (June 3, 1901) 109 Fed. 601. But, if so, they were in the open possession of the bankrupt, and not criminally concealed, and the bankrupt would not, by merely making claim in respect to them legally unfounded, he guilty of a criminal offense under the act. Not only the fraudulent intent but the concealment is wanting, as well in the objections as the proofs. The trustee was left to take the property, or proceedings in respect to it, as he might be advised. The application for a discharge would not he affected by the reshlt of claims of fairly disputable legal right. Objections overruled, and discharge granted.